11-5045
         Agbontaen v. Holder
                                                                                        BIA
                                                                                   Straus, IJ
                                                                               A073 179 165
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 11th day of August, two thousand fourteen.
 5
 6       PRESENT:
 7                REENA RAGGI,
 8                DEBRA ANN LIVINGSTON,
 9                DENNY CHIN,
10                     Circuit Judges.
11       _____________________________________
12
13       OSARO AGBONTAEN,
14                Petitioner,
15
16                             v.                               11-5045
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:                 Gregory C. Osakwe, Hartford,
24                                       Connecticut.
25
26       FOR RESPONDENT:                 Stuart F. Delery, Assistant Attorney
27                                       General; Ada E. Bosque, Senior
28                                       Litigation Counsel; Yamileth G.
29                                       Davila, Trial Attorney, Office of
 1                          Immigration Litigation, United
 2                          States Department of Justice,
 3                          Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   decision of the Board of Immigration Appeals (“BIA”), it is

 7   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 8   review is DENIED.

 9       Osaro Agbontaen, a native and citizen of Nigeria, seeks

10   review of a November 21, 2011, decision of the BIA affirming

11   the July 15, 2010, and March 30, 2004, decisions of

12   Immigration Judge (“IJ”) Michael W. Straus, denying him

13   asylum, withholding of removal, and relief under the

14   Convention Against Torture (“CAT”).     In re Osaro Agbontaen,

15   No. A073 179 165 (B.I.A. Nov. 21, 2011), aff’g No. A073 179

16   165 (Immig. Ct. Hartford July 15, 2010 & March 30, 2004).

17   We assume the parties’ familiarity with the underlying facts

18   and procedural history in this case.

19       As an initial matter, we lack jurisdiction to consider

20   Agbontaen’s argument that the agency erred in declining to

21   “repaper” his proceedings, i.e., terminate his deportation

22   proceedings and initiate removal proceedings to allow him to

23   apply for cancellation of removal, because he did not

24   exhaust that claim before the BIA.     See Karaj v. Gonzales,


                                  2
 1   462 F.3d 113, 119 (2d Cir. 2006).     Regardless, the claim is

 2   without merit as Agbontaen is ineligible for repapering

 3   under the agency’s policies.

 4       We have reviewed both the IJ’s and the BIA’s opinions

 5   “for the sake of completeness.”     Zaman v. Mukasey, 514 F.3d
6   233, 237 (2d Cir. 2008).   The applicable standards of review

 7   are well-established.   See 8 U.S.C. § 1252(b)(4)(B); see

 8   also Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir.

 9   2009).

10       The agency found that, even if Agbontaen suffered past

11   persecution, the government had rebutted any presumption of

12   future harm by showing that he could relocate to southern

13   Nigeria to avoid persecution on account of his Christian

14   faith and that it would be reasonable for him to do so.     See

15   8 C.F.R. §§ 1208.13(b), 1208.16(b); see also Surinder Singh

16   v. BIA, 435 F.3d 216, 219 (2d Cir. 2006).    This finding is

17   supported by the record.   Indeed, Agbontaen and his wife

18   testified that they could safely practice their religion in

19   southern Nigeria, the country conditions evidence

20   demonstrated the same, Agbontaen had visited the south for

21   religious and personal reasons, and his wife has Christian

22   family members living unharmed in that region.     See 8 C.F.R.


                                    3
 1   § 1208.13(b)(3).   Accordingly, the agency reasonably

 2   concluded that Agbontaen had not established his eligibility

 3   for asylum and withholding of removal.       See 8 C.F.R.

 4   §§ 1208.13(b), 1208.16(b); see also Surinder Singh v. BIA,

 5 435 F.3d at 219.

 6       In light of the agency’s relocation finding, as well as

 7   the country conditions evidence demonstrating that the

 8   Nigerian government respects religious freedom and has not

 9   detained any religious prisoners, the agency did not err in

10   finding that Agbontaen failed to establish his eligibility

11   for CAT relief.    See 8 C.F.R. § 1208.16(c)(3) (“In assessing

12   whether it is more likely than not that an applicant would

13   be tortured in the proposed country of removal, all evidence

14   relevant to the possibility of future torture shall be

15   considered, including, but not limited to . . . [e]vidence

16   that the applicant could relocate . . . and . . . [o]ther

17   relevant information regarding conditions in the country of

18   removal.”); see also Pierre v. Gonzales, 502 F.3d 109, 115,

19   118 (2d Cir. 2007).

20       We do not consider Agbontaen’s unexhausted arguments

21   that he will face persecution on account of his membership

22   in a particular social group.       See Lin Zhong v. U.S. Dep’t

23   of Justice, 480 F.3d 104, 119-20 (2d Cir. 2007).

                                     4
1       For the foregoing reasons, the petition for review is

2   DENIED.    Any pending request for oral argument in this

3   petition is DENIED in accordance with Federal Rule of

4   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

5   34.1(b).

6                       FOR THE COURT:
7                       Catherine O’Hagan Wolfe, Clerk of Court
8
9




                                   5